Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 06/10/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5, 7-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 20150220208 in view of Kim et al. US 20120087065.

Consider claim 1. Noguchi discloses a display device (fig 1 display device)comprising: 
a display panel (fig 1  display panel PNL [0044] having a semiconductor device (fig 15A DDIC. Also note that semiconductor device is not limited to DDIC and can be any semiconductor device on periphery of TFT substrate) disposed at an end portion of an array substrate (fig 1 [0044] substrate which pixel array sits on. Fig 9a TFT substrate); and 
a translucent cover member covering the display panel (see fig 2 fig 9A [0103] 20 glass counter substrate 20 covers display panel), wherein the display panel has a plurality of drive electrodes that detect an external proximity object (fig 9a 9b COME electrodes driven to be used to detected touch see fig 11); 
Noguchi does not explicitly disclose a conductive layer is arranged between the translucent cover member and the semiconductor device; and at least a part of the conductive layer overlaps with at least a part of the semiconductor device in a planar view.
Kim however discloses a conductive layer is arranged between the translucent cover member and the semiconductor device(see fig 23 98 is between cover 37 and integrated circuit 38. Also see [0091] and fig 28-29); and at least a part of the conductive layer overlaps with at least a part of the semiconductor device in a planar view (see fig  28 note that 98 completely overlaps 38 which is underneath it.  fig  26 and  fig 22 where shielding structure 98 surrounds all four sides of the display device [0083] see fig 29).
Noguchi contains a "base" device/method of touchscreen display device.  Kim contains a "comparable" device/method of touchscreen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Noguchi and the results would have been predictable and resulted in a conductive layer is arranged between the translucent cover member and the semiconductor device; and at least a part of the conductive layer overlaps with at least a part of the semiconductor device in a planar view. Furthermore, both Noguchi and Kim use and disclose similar functionality (i.e., an integrated touchscreen display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim also provide the benefit of reducing capacitive coupling between display and other components [0082 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Noguchi as modified by Kim the display device according to claim 1, wherein the conductive layer and the plurality of drive electrodes are driven in phase (Kim [0082] conductive layer is grounded. Noguchi fig 10a 10b fig 13b 14b [0106-108]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Noguchi as modified by Kim the display device according to claim 2, further comprising a flexible circuit board, wherein the conductive layer is driven through a wiring layer formed on the flexible circuit board (Kim conductive layer is grounded via flex circuit fig 28 [0090-0091]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Noguchi as modified by Kim the display device according to claim 3, wherein the conductive layer is a metal electrode provided on the translucent cover member (Kim [0084-0085] conductive structure 98 is includes metal , metal alloy, and other conductive materials. Patterned metal traces formed on underside of cover glass 37).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Noguchi as modified by Kim the display device according to claim 1, wherein the plurality of drive electrodes are disposed in a matrix configuration (Noguchi fig 9B);
 the plurality of drive electrodes are shared as a display common electrode; and touch detection is performed in a self detection mode (see Noguchi common electrodes COME  fig 9B fig 10B self touch detection).

Consider claim 8. Noguchi as modified by Kim the display device according to claim 1, wherein the plurality of drive electrodes are disposed in a matrix configuration (Noguchi fig 9B); 
the display panel has a plurality of pixel electrodes opposite to the plurality of drive electrodes (Noguchi fig 1 PX fig 2-pixel electrode PE); 
in a display period in which display of the display panel is controlled, a voltage that drives a liquid crystal molecule is supplied across the plurality of drive electrodes and the plurality of pixel electrodes (Noguchi fig 8 Vcom fig 10A fig 15A); and 
in a touch detection period different from the display period, an alternating signal that detects the external proximity object is supplied to the plurality of drive electrodes, and touch detection is performed in a self detection mode (Noguchi fig 9B [0104] Tx  fig 10B fig 15B).

Consider claim 9. Noguchi as modified by Kim the display device according to claim 1, wherein the display panel further has a plurality of detection electrodes extending in a first direction, the plurality of detection electrodes being arrayed (arranged) in a second direction intersecting with the first direction (fig 8 COME and DETE), and the display panel has a counter substrate disposed opposite to the array substrate (see fig 2 fig 9A [0103] 20 glass counter substrate 20 covers display panel); and the display panel further has a plurality of pixel electrodes opposite to the plurality of drive electrodes(Noguchi fig 1 PX fig 2 pixel electrode PE); in a display period in which display of the display panel is controlled, a voltage that drives a liquid crystal molecule is supplied across the plurality of drive electrodes and the plurality of pixel electrodes(Noguchi fig 8 Vcom fig 10A fig 15A); and in a touch detection period different from the display period, an alternating signal that detects the external proximity object is supplied to the plurality of drive electrodes (Noguchi fig 9B [0104] Tx  fig 10B fig 15B), and touch detection is performed in a mutual detection mode in which the external proximity object is detected at the plurality of detection electrodes. (Noguchi fig 8 Tx  fig 10A fig 15B).

Consider claim 10. Noguchi as modified by Kim the display device according to claim 1, wherein in a planar view, a shield electrode surrounding the plurality of drive electrodes is included; and the shield electrode is electrically coupled to the conductive layer (Kim fig 29 98 136).
Motivation to combine is similar to motivation of claim 1.

Consider claim 11. Noguchi as modified by Kim the display device according to claim 10, wherein in a planar view, the shield electrode overlaps with the conductive layer, and a capacitance is provided between the shield electrode and the conductive layer(Kim fig 30 98  152 on the bottom overlaps with 152 on top).
Motivation to combine is similar to motivation of claim 1.

Consider claim 13. Noguchi as modified by Kim the display device according to any one of claims 10 to 12, wherein the shield electrode is provided on a layer equal to the drive electrode (Kim [0055] touch sensor is provided in module 30 on the underside of cover layer 37 or on other suitable substrate layers formed of glass ceramic or plastic fig 30).
Motivation to combine is similar to motivation of claim 1.

Consider claim 15. Noguchi as modified by Kim the display device according to claim 1, wherein the display panel further has a flexible circuit board Kim fig 28 130 [0090-0091]; in a planar view, the conductive layer is provided so as to entirely cover a side of the semiconductor device opposite to a display region of the display panel Kim fig 28 [0090-0091]; and the conductive layer is driven through a wiring layer formed on the flexible circuit board Kim fig 28 [0090-0091].
Motivation to combine is similar to motivation of claim 1. 

Consider claim 16. Noguchi as modified by Kim the display device according to claim 15, wherein the conductive layer is integrated with the flexible circuit board Kim fig 28 flex circuit 130 [0090-0091].
Motivation to combine is similar to motivation of claim 1.

Consider claim 17. Noguchi as modified by Kim the display device according to claim 15, wherein the conductive layer is provided on a back surface of the semiconductor device through an insulating film Kim [0087] fig 26 where 98 is below TFT transistors and TFT substrate 34 as the insulator.
Motivation to combine is similar to motivation of claim 1.

Consider claim 18. Noguchi as modified by Kim the display device according to claim 17, wherein the conductive layer is a conductive tape Kim [0087] material used to form conductive layer may be metal tape.
Motivation to combine is similar to motivation of claim 1. 



2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 20150220208 in view of Kim et al. US 20120087065 and further in view of Kim et al 20190107909 hereinafter Kim2.


Consider claim 4. Noguchi as modified by Kim the display device according to claim 3, but do not disclose wherein the conductive layer is provided on the translucent cover member (see Kim fig 23)
Noguchi as modified by Kim  do not disclose wherein the conductive layer is a transparent electrode.
Kim2 however discloses wherein the conductive layer is a transparent electrode ([0088] conductive layer may be indium Tin Oxide ITO).
Noguchi as modified Kim by contains a "base" device/method of touchscreen display device.  Kim2 contains a "comparable" device/method of touchscreen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim2 could have been applied in the same way to the "base" device/method of Noguchi as modified Kim and the results would have been predictable and resulted in a wherein the conductive layer is a transparent electrode. Furthermore, both Noguchi as modified Kim and Kim2 use and disclose similar functionality (i.e., an integrated touchscreen display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim2 also provide the benefit of preventing electrostatic discharge in display panel [0006] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 20150220208 in view of Kim et al. US 20120087065 and further in view of Chen et al 20140085256.

Consider claim 6. Noguchi as modified by Kim the display device according to claim 5, but do not disclose wherein the conductive layer has a slit.
Chen however disclose wherein the conductive layer has a slit ([0051] conductive layer has slits).
Noguchi as modified Kim by contains a "base" device/method of touchscreen display device.  Chen contains a "comparable" device/method of touchscreen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Chen could have been applied in the same way to the "base" device/method of Noguchi as modified Kim and the results would have been predictable and resulted in a wherein the conductive layer has a slit. Furthermore, both Noguchi as modified Kim and Chen use and disclose similar functionality (i.e., an integrated touchscreen display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Chen also provide the benefit of improving sensitivity and transmittance [0051]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 20150220208 in view of Kim et al. US 20120087065 and further in view of Chen et al 20170219892 hereinafter “Chen2”.

Consider claim 12. Noguchi as modified by Kim the display device according to claim 10, wherein the display panel further has a counter substrate disposed opposite to the array substrate (see fig 2 fig 9A [0103] 20 glass counter substrate 20 covers display panel) but do not disclose and the shield electrode is electrically connected to the conductive layer through a via electrode provided on the counter substrate.
Chen2 discloses the shield electrode is electrically connected to the conductive layer through a via electrode provided on the counter substrate (fig 3a 3b [0034] electrically connected to first conductive layer 320 via through hole 331).
Noguchi as modified Kim by contains a "base" device/method of display device.  Chen contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Chen could have been applied in the same way to the "base" device/method of Noguchi as modified Kim and the results would have been predictable and resulted in the shield electrode is electrically connected to the conductive layer through a via electrode provided on the counter substrate. Furthermore, both Noguchi as modified Kim and Chen2 use and disclose similar functionality (i.e., a driving a display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Chen2 also provide the benefit of aiding with electrostatic discharge [0006]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 20150220208 in view of Kim et al. US 20120087065 and further in view of Kang US 20120103777.

Consider claim 14. Noguchi as modified by Kim the display device according to claim 1, but does not disclose wherein the conductive layer is a decorative layer having a light shielding property.

Kang however discloses  wherein the conductive layer is a decorative layer having a light shielding property. ([0054] [0062] conductive decoration pattern made of opaque material).
Noguchi as modified Kim by contains a "base" device/method of touch screen display device.  Kang contains a "comparable" device/method of touch screen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kang could have been applied in the same way to the "base" device/method of Noguchi as modified Kim and the results would have been predictable and resulted in wherein the conductive layer is a decorative layer having a light shielding property. Furthermore, both Noguchi as modified Kim and Kang use and disclose similar functionality (i.e., a driving a touch display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kang disclose the benefit of making the touch screen device thinner [0063]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. US 20200029475 discloses electronic device with display driver integrated circuit covered by metal layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/13/2022Primary Examiner, Art Unit 2692